UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4338


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL DENNIS OLDS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:96-cr-00030-F-2)


Submitted:   January 28, 2011             Decided:   February 15, 2011


Before NIEMEYER, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following      a     hearing,        the   district       court    revoked

Michael Olds’ supervised release and sentenced him to thirty

months in prison.         Olds now appeals, claiming that his sentence

is plainly unreasonable.               We affirm.

              At his revocation hearing, the district court found

that   Olds    had   committed          five   Grade     C    release   violations      as

charged.       Olds’   criminal          history    category      was   III,     and   his

recommended Guidelines range upon revocation of release was 5-11

months.    After hearing from counsel and Olds, the court imposed

a thirty-month sentence based on the need to protect society

from Olds’ ongoing drug use and his need for intensive drug

therapy.

              We will affirm a sentence imposed following revocation

of supervised release if it is within the prescribed statutory

range and is not plainly unreasonable.                       United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir 2006).                         Here, our review of the

record    reveals    that    the        sentence    falls      within   the     statutory

maximum of five years.             See 18 U.S.C.A. § 3583(e)(3) (West 2000

& Supp. 2010). Further, the sentence is procedurally reasonable:

in   sentencing      Olds,       the    district     court      considered      both   the

Chapter 7 policy statements and the 18 U.S.C. § 3553(a) (2006)

factors that it was permitted to consider.                      See Crudup, 461 F.3d

at 438-40; 18 U.S.C.A. § 3583(e).                  Notably, two of those factors

                                               2
(the need to protect society and his need for intensive drug

therapy,   see    18    U.S.C.   § 3553(a)(2)(C),       (a)(2)(D))     were   the

court’s    stated      reasons   for    imposing    a   sentence      above   the

recommended      range.      Finally,    the   sentence    is   substantively

reasonable,    for     the   court   adequately    explained    the    sentence.

See Crudup, 461 F.3d at 440.

              We therefore affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                        AFFIRMED




                                        3